     Case 4:20-cv-02948 Document 18 Filed on 10/29/20 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                           ENTERED
                        IN THE UNITED STATES DISTRICT COURT                               October 29, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                 HOUSTON DIVISION


BILLY JOHNSON,                                   §
                                                 §
      Plaintiff,                                 §
                                                 §
v.                                               §       Civil Action No.: 4:20-cv-2948
                                                 §
SAN JACINTO COLLEGE,                             §
                                                 §
      Defendant.                                 §



                                    SCHEDULING ORDER

1.    MOTIONS TO JOIN NEW PARTIES OR TO AMEND
      PLEADINGS will be filed by:

      January 15, 2021

      Party requesting joinder will furnish copy of this
      Scheduling Order to new parties.

2.    EXPERT WITNESSES for the plaintiff will
      be named and a report furnished by:

      January 4, 2021

3.    EXPERT WITNESSES for the defendant will be
      named and a report furnished within 30 days of the
      deposition of the plaintiff's last expert, but not later than:

      February 1, 2021

4.    DISCOVERY must be completed by:

      March 1, 2021

      The parties may, by agreement, continue discovery
      beyond the deadline, but there will be no intervention
      by the Court; no continuance will be granted because
      of information acquired in post-deadline discovery.

5.    DISPOSITIVE MOTIONS will be filed by:

      May 3, 2021
      Case 4:20-cv-02948 Document 18 Filed on 10/29/20 in TXSD Page 2 of 2




6.     MEDIATION, if appropriate, must be completed by:

       July 30, 2021

7.     JOINT PRETRIAL ORDER will be filed by:

       September 17, 2021

       Plaintiff is responsible for filing the Pretrial Order on time.

       The JOINT PRETRIAL ORDER shall be filed on or
       before this date even if a motion for continuance is pending.
       All MOTIONS IN LIMINE shall be submitted with Pretrial
       Order. FAILURE TO TIMELY FILE A JOINT PRETRIAL
       ORDER WILL SUBJECT THIS CASE TO DISMISSAL
       WITH PREJUDICE in accordance with all applicable rules.

8.     The PRETRIAL CONFERENCE will be held at
       2:00 pm on this date:

       October 13, 2021

9.     Any depositions to be considered at a bench trial shall
       be submitted to chambers at least five (5) days before trial.

10.    A JURY TRIAL is set for 9:30 a.m. on:

       October 18, 2021

       ETT: 3        day(s)


Signed on October 29, 2020 at Houston, Texas.

                                                       ____________________________________
                                                       Christina A. Bryan
                                                       United States Magistrate Judge
